DETAILED ACTION
		This Office action is in response to the amendment filed on August 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the buck converter comprises, a first switch, wherein a first node of the first switch is coupled to the input port and wherein a second node of the first switch is coupled to an intermediate point; a second switch, wherein a first node of the second switch is coupled to the intermediate point and wherein a second node of the second switch is coupled to an inductor point; a capacitor, wherein a first node of the capacitor is coupled to the intermediate point; a first diode element, wherein a first node of the first diode element is coupled to a second node of the capacitor and wherein a second node of the first diode element is coupled to the inductor point; a second diode element, wherein a first node of the second diode element is coupled to a reference port, and wherein a second node of the second diode element is coupled to the second node of the capacitor; and - an inductor, wherein a first node of the inductor is coupled to the inductor point and wherein a second node of the inductor is coupled to the output port” in combination with all other claim limitations. Claims 2-17 and 19 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838